Title: James Mease to Thomas Jefferson, 24 May 1814
From: Mease, James
To: Jefferson, Thomas


          
                        Dear Sir
                        
                            Philadelphia
                            May 24th 1814—
                    
          The “Philadelphia Soc: for promoting Agriculture,” are about publishing a third vol: of Memoirs, and in it will be contained a paper by Judge Wynkoop of Buck’s County on making Cyder from the Hughe’s Crab—and another on a Crab apple that originated on the farm of
			 Col: Roan of Virginia and which is preferred by many to Hughe’s Crab for Cyder.—
          Being anxious to Collect all the facts respecting our native fruits, and especially our Cyder apples, I take the liberty to apply to You for Some account of the Crab, called The Gloucester white, Taliafero, a Robinson apple, which Mr Coxe of Burlington, a zealous orchardist, lately informed me, he had heard in Washington you had praised very much for the excellent Cyder it produced.
          I have tried to procure the history of the Hughe’s Crab, but without effect
          I Sincerely hope you enjoy good health, and that your life and energies may be long preserved.—
          Accept My perfect respect. James Mease
        